Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 8, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-A/A Amendment No. 1 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934 Vaughan Foods, Inc. (Exact Name of Registrant as Specified in Its Charter) Oklahoma 73-1342046 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 216 N.E. 12 th Street, Moore, Oklahoma (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a If this form relates to the registration of a class of securities pursuant to Section 12 (b) class of securities pursuant to Section of the Exchange Act and is effective 12(g) of the Exchange Act and is pursuant to General Instruction A.(c), please effective pursuant to General Instruction check the following box. / X / A.(d), please check the following box. /_/ Securities Act registration statement file number to which this form relates: 333-137861 Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered Units, each consisting of one share of Common Stock, one Class A Common Stock Purchase Warrant, and one Class B Common Stock Purchase Warrant The NASDAQ Stock Market LLC and Boston Stock Exchange Common Stock, no par value per share The NASDAQ Stock Market LLC and Boston Stock Exchange Class A Common Stock Purchase Warrants The NASDAQ Stock Market LLC and Boston Stock Exchange Class B Common Stock Purchase Warrants The NASDAQ Stock Market LLC and Boston Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None AMENDMENT NO. 1 TO FORM 8-A This Amendment No. 1 to Form 8-A is filed solely to amend the cover page of the Registration Statement so as to substitute the name "The NASDAQ Stock Market LLC" for the first exchange on which each class of the securities is to be registered, as set forth in the page above. Item 1. Description of Registrant's Securities to be Registered. The description of securities required by this Item is contained in the registration statement of the registrant on Form S-1, File No. 333-137861, filed with the Commission on October 6, 2006, as amended on December 27, 2006, January 30, 2007, April 3, 2007, April 26, 2007 and May 2, 2007 (the Registration Statement) and is incorporated herein by reference to such filing.
